Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments, see remarks, filed 10/03/2022, with respect to the restriction have been fully considered and are persuasive.  Therefore, the restriction has been withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-12,14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graber et al (2009/0095736).
 	For claim 1, Graber teaches a countertop (20 as shown in fig.1) for kitchen furniture (abstract, lines 1-2) comprising a hob (the top surface of element 20 for receiving element 25 as shown in fig.1) with at least one magnetic inductor (10 as shown in fig.1) used for cooking food (25 as shown in fig.1) and located underneath at least one cooking area of said hob (the top surface of element 20 for receiving element 25 as shown in fig.1), said hob (the top surface of element 20 for receiving element 25 as shown in fig.1) further comprising at least one removable protection element (40 as shown in fig.1) positioned on top of said at least one cooking area (the top surface of element 20 as shown in fig.1 and 3), wherein said hob (the top surface of element 20 for receiving element 25 as shown in fig.1) is provided with at least one safety device (tags 42 as shown in fig.3) designed to ensure correct positioning of the at least one removable protection element (40 as shown in fig.1) (par.22, lines 1-14).
 	For claim 2, Graber further teaches characterized in that there is continuity of material between the at least one cooking area of said hob and the countertop (par.22, lines 1-5).
 	For claim 3, Graber further teaches characterized in that said countertop and said hob are made from a single plate of sintered stone (par.2, lines 1-2, par.5, lines 1-10 and par.22, lines 1-14).
 	For claim 4, Graber further teaches characterized in that the sintered stone consists of ceramic mineral aggregates with dimensions smaller than a few millimetres, compacted by means of vacuum vibrocompression and sintered, after drying, at temperatures higher than 1000°C (the material made mixed of stone with ceramics par.2, lines 1-2, par.5, lines 1-10 and par.22, lines 1-14 and par.43, lines 1-4).
 	For claim 5, Graber further teaches characterized in that the safety device (tags 42 as shown in fig.3) is connected to a control unit which allows power supply only if: (1) the removable protection element has been positioned on the induction surface; and (2) the removable protection element is positioned correctly (par.22, lines 5-14).
 	For claim 6, Graber further teaches characterized in that the safety device uses radio frequency RFID or NFC technology (par.18, lines 1-3 and par.22, lines 10-14).
 	For claim 7, Graber further teaches characterized in that the safety device uses RFID technology and comprises at least one electronic tag provided on the removable protection element, and at least one receiver positioned underneath the hob (par.18, lines 1-3 and par.22, lines 8-14).
 	For claim 11, Graber further teaches characterized in that only when the removable protection element (40 as shown in fig.1) is positioned on top of the hob with its electronic tags situated in the vicinity of the respective receiver located underneath the hob, the activation of the hob by the control unit is enabled and the associated magnetic inductor will be energized (par.19, lines 1-3 and par.22, lines 8-14 and par.23,lines 1-5).
 	For claim 12, Graber further teaches characterized in that the removable protection element is made of food-grade silicone (the material made mixed of stone with ceramics par.2, lines 1-2, par.5, lines 1-10 and par.22, lines 1-14 and par.43, lines 1-4).
 	For claim 14, Graber further teaches characterized in that the removable protection element (40 as shown in fig.1)  is made with one or more of holes, incisions and shaped parts (fig.3 shows that there holes in element 40).
 	For claim 17, Graber further teaches characterized in that the removable protection element (40 as shown in fig.1 and 3) is incorporated in the bottom of a pot (25 as shown in fig.1 and 9).
 	For claim 18, Graber teaches countertop for kitchen furniture (fig.1) (abstract, lines 1-2) comprising a hob with at least one magnetic inductor (10 as shown in fig.1) used for cooking food and located underneath at least one cooking area of said hob (the top surface of element 20 for receiving element 25 as shown in fig.1); characterized in that it comprises an RFID receiver positioned underneath the hob (the tag can be positioned in any area) (par.19, lines 1-3 and par.22, lines 8-14 and par.23,lines 1-5) .
 	For claim 19, Graber further teaches Kitchen furniture comprising a countertop with a hob according to claim 1, characterized in that there is continuity of material between the at least one cooking area and the countertop (20 as shown in fig.1) (par.22, lines 1-5).
 	For claim 20, Graber teaches  removable protection element (40 as shown in fig.1) usable with an induction hob of a countertop according to claim 1 and comprising at least one electronic tag of the RFID type (par.18, lines 1-3 and par.19, lines 1-3 and par.22, lines 8-14 and par.23,lines 1-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Graber et al (2009/0095736) in views of Mori et al (JP 2016-201211).
For claim 8, Graber teaches all the limitation as previously set forth except for with two electronic tags.
Mori teaches, similar countertop, with two electronic tags (34 as shown in fig.4) (abstract, lines 1-4).
It would have been obvious to one ordinary skill in the art before the effective filling date to modify Graber with two electronic tags as taught and suggested by Mori for the purpose of providing a temperature detection device and a heating cooker that can accurately detect the temperature of various shapes of containers (Mori, abstract).
 	For claim 9, Graber teaches all the limitation as previously set forth except for in that the hob is provided with a plurality of inductors and therefore a corresponding number of cooking areas; each cooking area being provided with a removable protection element provided with two electronic tags which are combined with receivers positioned underneath the hob.
	Mori further teaches the hob (6 as shown in fig.1) is provided with a plurality of inductors (14 as shown in fig.1) and therefore a corresponding number of cooking areas (cooking area on top surface 2 as shown in fig.1); each cooking area being provided with a removable protection element provided with two electronic tags (34 as shown in fig.4) which are combined with receivers (33 as shown in fig.4) positioned underneath the hob (6 as shown in fig.1). 
 It would have been obvious to one ordinary skill in the art before the effective filling date to modify Graber with two electronic tags as taught and suggested by Mori for the purpose of providing a temperature detection device and a heating cooker that can accurately detect the temperature of various shapes of containers (Mori, abstract).
 	For claim 10, Graber teaches all the limitation as previously set forth except for in that the two electronic tags are positioned at the ends of a diagonal of the removable protection element.
	Mori further teaches the two electronic tags (34 as shown in fig.4) are positioned at the ends of a diagonal of the removable protection element (30 as shown in fig.4).
 It would have been obvious to one ordinary skill in the art before the effective filling date to modify Graber with two electronic tags as taught and suggested by Mori for the purpose of providing a temperature detection device and a heating cooker that can accurately detect the temperature of various shapes of containers (Mori, abstract).
 	For claim 10, Graber teaches all the limitation as previously set forth except for in that cooking areas of the same size have receivers arranged in the same relative position and cooking areas with different dimensions have receivers arranged in different positions so as to be able to use the appropriate removable protection element.
	Mori further teaches in that cooking areas of the same size have receivers arranged in the same relative position and cooking areas with different dimensions have receivers arranged in different positions so as to be able to use the appropriate removable protection element (30 as shown in fig.4) (abstract). 
It would have been obvious to one ordinary skill in the art before the effective filling date to modify Graber with two electronic tags as taught and suggested by Mori for the purpose of providing a temperature detection device and a heating cooker that can accurately detect the temperature of various shapes of containers (Mori, abstract).
 	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Graber et al (2009/0095736).
 	For claim 13, Graber teaches all the limitation as previously set forth and further teaches characterized in that the thickness of the removable protection element is variable and ranges (par.40, lines 1-4). However, Graber fails to explicitly teaches that ranges are between 1.8 mm and 2 mm.
 	It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Graber with ranges are between 1.8 mm and 2 mm, since it has been' held that where the general conditions of a claim are disclosed in the prior art (the prior art teaches certain ranges between those elements but not specific ranges as claimed.)(par.40). However, the court has held that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art. One would have been motivated to ratio ranges for the purpose of protecting the countertop from conducted heat so that heat does not conduct from serving dish 25 back down to the countertop (MPEP 2144.05). 

 	For claim 15, Graber teaches all the limitation as previously set forth and further teaches characterized in that the plate used has a thickness (par.5). However, Graber fails to explicitly teaches that which is less than or equal to 22 mm.
 	It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Graber with ranges which is less than or equal to 22 mm, since it has been' held that where the general conditions of a claim are disclosed in the prior art (the prior art teaches certain ranges between those elements but not specific ranges as claimed.)(par.05). However, the court has held that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art. One would have been motivated to ratio ranges for the purpose of protecting the countertop from conducted heat so that heat does not conduct from serving dish 25 back down to the countertop (MPEP 2144.05). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761